Citation Nr: 0528059	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to October 
1954 and from February 1958 to June 1969.  He died in January 
2001.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The record shows that the appellant was scheduled to attend a 
hearing at the RO in March 2005, but she canceled this 
hearing in March 2005 and did not request that it be 
rescheduled.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective from September 1, 1993, to April 30, 1999, the 
veteran was in receipt of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

2.  Effective May 1, 1999, to the date of the veteran's death 
in January 2001, a combined 100 percent schedular rating was 
in effect for the following service-connected disabilities:  
Total left knee replacement (60 percent disabling), cervical 
strain (60 percent disabling), lumbosacral strain (40 percent 
disabling), degenerative arthritis, right knee (40 percent 
disabling), bursitis, left hip (10 percent disabling), 
fracture right radius (10 percent disabling), degenerative 
joint disease, left wrist and hand (10 percent disabling, 
respectively) deformity, right index finger (0 percent 
disabling), higher frequency hearing loss (0 percent 
disabling), nodule right vocal cord (0 percent disabling) and 
appendectomy and laparotomy scar (0 percent disabling).

3.  The veteran was not evaluated as being totally disabled 
from service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his discharge from service in June 1969 
for a period of not less than 5 years immediately preceding 
death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the appellant in December 
2004.  Because the VCAA notice in this case was not provided 
to the appellant prior to the July 2001 RO decision from 
which she appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2004 letter as well as the June 2002 
statement of the case, and May 2004 and March 2005 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). The Board also notes that the December 
2004 letter implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Thus, the Board finds that VA's duty to 
notify has been fulfilled and any defect in the timing of 
such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
was also afforded the opportunity to attend a hearing 
pursuant to her request for such hearing, but she later 
canceled her hearing request in March 2005.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

In June 1994, the RO granted the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability (TDIU).  This rating was in effect from 
September 1, 1993, to April 30, 1999.  Prior to this rating, 
the veteran was in receipt of a combined schedular 90 percent 
rating.  In April 2000, the RO awarded the veteran a combined 
schedular 100 percent rating effective from May 1, 1999.  His 
disabilities at that time included total left knee 
replacement (rated 60 percent disabling), cervical strain 
(rated 60 percent disabling), lumbosacral strain (rated 40 
percent disabling), degenerative arthritis, right knee (rated 
40 percent disabling), bursitis, left hip (rated 10 percent 
disabling), fracture right radius (rated 10 percent 
disabling), degenerative joint disease, left wrist and hand 
(rated 10 percent disabling, respectively) deformity, right 
index finger (rated 0 percent disabling), higher frequency 
hearing loss (rated 0 percent disabling), nodule right vocal 
cord (rated 0 percent disabling) and appendectomy and 
laparotomy scar (rated 0 percent disabling).  

On file is a certificate of death showing that the veteran 
died in January 2001 and that the immediate cause of death 
was sepsis due to C "Diff" colitis, due to antibiotics, due 
to pneumonia.  Another significant condition that contributed 
to the veteran's death, but did not result in the underlying 
cause of death was recent cardiac arrest.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service- connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling. 38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.  Benefits are also 
payable if the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service- connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.

The appellant in this case does not contend that the veteran 
was service- connected for a disability or disabilities rated 
as totally disabling for a period of 10 or more years, or 
that he was otherwise in receipt of a total disability rating 
for a period of 10 or more years, or for a period of five or 
more years from his discharge from service.  In fact, she 
acknowledged in a letter to her Congressman in September 2001 
that the veteran was 100 percent "VA disabled" for "seven 
and a half years."  She also does not contend, nor do the 
records show, that that the veteran was a prisoner-of-war who 
died after September 30, 1999.  Rather, the appellant's main 
contention is with the law itself.  In this regard, she 
asserts that the ten year requirement for a 100 percent 
rating discriminates against widows.

The Board has carefully considered the appellant's assertions 
noted above; however, the Board is bound by the applicable 
statutes and regulations of the Department of Veterans 
Affairs.  See 38 C.F.R. § 19.5.  What that means in this 
appeal is that the evidence must satisfy the provisions of 
38 U.S.C.A. § 1318 in order for the appellant to prevail in 
her claim.    

As the facts show, the veteran was awarded a total rating 
based on unemployability from 1993 to April 30, 1999, and a 
combined total schedular rating from May 1, 1999, to the date 
of his demise in January 2001.  It is thus clear from these 
undisputed facts that the provisions of 38 U.S.C.A. § 1318 
have not been met.  That is, the veteran was not rated 
totally disabling for 10 or more years immediately preceding 
death (either schedular or based on unemployability), or 
continuously rated totally disabling for at least 5 years 
from the date of his separation from service.  Accordingly, 
the appellant's claim must be denied.  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, there appears to be 
outstanding medical evidence that has not yet been obtained.  
Specifically, the veteran's death certificate shows that at 
the time of his death in January 2001 he was an inpatient in 
the VA North Texas Health Care System.  Unfortunately, his 
terminal records are not on file nor does it appear that any 
attempt has been made to obtain them.  

In view of the fact that the veteran was service-connected 
for disabilities rated at 100 percent at the time of his 
death, and considering the likely relevance that his terminal 
VA records have to the appellant's claim, VA should make an 
attempt to obtain this evidence.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's inpatient terminal records from 
the VA North Texas Health Care System, as 
well as all outpatient treatment records 
from February 2000 to the date of his 
demise.  

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for the cause of the veteran's 
death.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


